DETAILED ACTION
This Office Action is in response to the Amendment filed on 26 March 2021.
Claims 1-11 are presented for examination.
Claims 1 and 9-11 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 April 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding Claims 1, the Applicant argues:
(1)	The Office Action tacitly admits that Tong fails to disclose “transmitted via a radio resource associated with a coverage enhancement level, the coverage enhancement level determined in accordance with a reception quality measured from a reference signal transmitted by the base station” and alleges that Lee NPL discloses “transmitting a signal including using a radio resource which is associated with a coverage enhancement level” (see Office Action 22-23) [Remarks, page 7].

(2)	Applicant respectfully submits that neither Tong nor Lee NPL disclose, teach, or suggest that a wireless equipment transmits a discovery signal for discovering a relay node via a radio resource associated with a coverage enhancement level [Remarks, page 8].

(3)	Lee NPL appears to disclose that a UE can determine its CE level based on RSRP and receive/transmit a signal according to the CE level. Lee NPL, however, does not disclose transmission of a discovery signal discovering a relay node via a radio resource associated with a coverage enhancement level. There is no disclosure in Tong and/or Lee NPL that would lead the skilled artisan to a wireless equipment transmitting a discovery signal for discovering a relay node via a radio resource associated with a coverage enhancement level [Remarks, page 8].

(4)	In response to Applicant’s arguments that Lee NPL appears to disclose that a UE can determine its CE level based on RSRP and receive/transmit signal according to the CE level, but Lee NPL does not disclose, teach, or suggest a UE or wireless equipment configured to transmit a discovery signal via a radio resource associated with a CE level determined in accordance with reception quality measured from a reference signal that is transmitted by the base station, the Office Action, on page 14, under the heading, Response to Arguments, states:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
See In re Keller; 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant notes that while MPEP Form Paragraph 7.37.13 does state: “In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references,” In re Keller, and In re Merck stand for the proposition that where a rejection under 35 U.S.C. §103 is based on a combination of references, the §103 cannot be overcome in the form of attack against only an individual reference (secondary reference) (emphasis added).
MPEP 2145 IV states:
Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used inKe//errand reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012) (emphasis added) [Remarks, pages 8-9].

(5)	While Lee NPL appears to disclose that a UE can determine its CE level based on RSRP and receive/transmit signal according to the CE level, Lee NPL does not disclose or suggest “transmit a discovery signal for discovering the relay node... via a radio resource associated with a coverage enhancement level, the coverage 
Thus, Lee NPL fails to cure the admitted deficiencies in Tong, and neither Tong nor Lee NPL disclose, teach, or suggest: “transmit a discovery signal for discovering the relay node, the discovery signal transmitted by the wireless equipment via a radio resource associated with a coverage enhancement level, the coverage enhancement level determined in accordance with a reception quality measured from a reference signal transmitted by the base station” as required by claim 1 [Remarks, page 9].

(6)	The Office Action tacitly admits that Tong fails to disclose “perform the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level,” and instead alleges that Lee NPL discloses the feature (see Office Action 22-24) [Remarks, pages 9-10].

(7)	In response to the previous Office Action, Applicant explained that Lee NPL fails to cure the deficiencies in Tong because Lee does not involve a relay node. Lee NPL mentions the term “relay” once in the entire description, and the term is only used as background information.
The Office Action appears to allege that Lee NPL performs the communication for the downlink with the wireless equipment without the relay node being involved at the determined coverage enhancement level because Lee NPL discloses downlink communication without a relay node.
perform downlink communication with the base station without the relay node being
involved and perform uplink communication with the base station via the relay node. MPEP §2103 1(C) states:
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1,9 (1981) (emphasis added) [Remarks, page 10].

(8)	Applicant respectfully submits that the fact that Lee NPL does not perform communication through a relay node means that the teaching of Lee NPL is not relevant to the feature “perform the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level” because Lee NPL is not related to a wireless equipment that performs the downlink communication with the wireless equipment without the relay node being involved while performing uplink communication with the base station via the relay node.
As indicated in MPEP § 2103, discrete elements may not be view in isolation. Thus, the features: “perform uplink communication with the base station via the relay node... perform the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level” must [Remarks, page 10].

(9)	As indicated in Applicant’s response to the previous Office Action, the Office Action fails to provide sufficient rational to combine Lee NPL and Tong.
MPEP § 2143 states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v.
Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis...
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “fRleiections on obviousness cannot be sustained by mere conclusorv statements; instead, there must be some articulated reasoningwith some rational underpinning to support the legal conclusion of
obviousness” (emphasis added) [Remarks, page 11].
Regarding the rational to combine Tong and Lee NPL the Office Action, pages 23-24, states:
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include "transmitted via a radio resource associated with a coverage enhancement level, the coverage enhancement to enable the coverage enhancement for UEs that need it (see page 2, Section 9 Coverage Improvement, Sub-Section 9.1 Description, lines 8-9 of Lee NPL).
Applicant respectfully submits that the statement “to enable the coverage enhancement for UEs that need it” is a conclusory statement and fails meet the “should be made explicit” requirement.
That is, the Office Action fails to provide any rational how or why the skilled artisan would find motivation to modify Tong to “perform uplink communication with the base station via the relay node... perform the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level” in view of Lee NPL when Lee NPL does not involve communication through a relay node [Remarks, pages 11-12].

(10)	In addition, the skilled artisan reading Lee NPL in view of Tong would not be led to the feature “transmit a discovery signal for discovering the relay node, the discovery signal transmitted... via a radio resource associated with a coverage enhancement level, the coverage enhancement level determined in accordance with a reception quality measured from a reference signal transmitted by the base station” because Lee NPL does not disclose a discovery signal nor transmitting a discovery 
The Office Action, on page 18, in response to Applicant’s arguments that there is no teaching or suggestion of a motivation to combine Tong and Lee NPL, states:
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed.
Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 3
In this case, the motivation was taken directly from page 2, Section 9.1 Description, lines 8-9 of Lee NPL which discloses “It should be possible to enable the techniques only for the UEs that need it”. This is not a conclusorv statement since it was taken directly from the reference (emphasis added).
In context, Lee NPL states: “Not all UEs will require coverage enhancement, or require it to the same amount. It should be possible to enable the techniques only for the UEs that need it” (see Lee NPL, page 2, Section 9.1).
The portion of Lee NPL: “It should be possible to enable the techniques only for the UEs that need it,” is a broad statement taken out of context by the Office Action and it is completely unrelated to the features “perform downlink communication with the base station without the relay node being involved... perform the downlink [Remarks, pages 12-13].

(11)	In addition, Applicant respectfully submits that the statement: “It should be possible to enable the techniques only for the UEs that need it,” as used by the Office Action is a conclusory statement because the Office Action implies that any combination of techniques from related or unrelated art can be combined “to enable the techniques only for the UEs that need it.”
Applicant views these remarks as nonresponsive to Applicant’s arguments in the response submitted November 23, 2020. Applicant respectfully requests that the Examiner address the substance of Applicants’ arguments in the next Office Action.  Further, Applicants respectfully note that at least because the outstanding Office Action is incomplete under 37 C.F.R. § 1.104(b) and does not meet the requirements of MPEP § 707.07(f), a next Action in this case cannot be made final [Remarks, page 13].

(12)	The Office Action admits that Tong and Lee NPL fail to disclose "determine the coverage enhancement level of the downlink communication for the wireless equipment based on the information that is received from the relay node" and instead alleges that Liu discloses the feature (see Office Action page 24). 
Liu states: 
UE measures the reference signal sent by the eNB, and determines the coverage improvement level selected by the UE at the first time based on the measurement result, as well as a mapping table of the measurement results and the coverage improvement levels preconfigured by the eNB (emphasis added). 
Liu discloses that the eNB can be a relay (see ¶¶ [0056] and[0058]). Thus, Liu appears to disclose that a UE may determine the CE level based on a signal sent by the relay. That is, the UE measures the signal sent by the eNB or a relay. 
This differs from the features of claim 1 where a base station is configured to "determine the coverage enhancement level of the downlink communication for the wireless equipment based on the information that is received from the relay node." 
Even assuming that the eNB and not the relay preconfigures the coverage improvement levels, claim 1 states "the base station is configured to: determine the coverage enhancement level of the downlink communication for the wireless equipment based on the information that is received from the relay node." 
Thus, Liu fails to disclose "the base station is configured to: determine the coverage enhancement level of the downlink for the wireless equipment, based on the information that is received from the relay node." 
Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. In view of the distinctions of claim 1 noted above, at least one claimed element is not present in the asserted combination of references. Hence, the Office Action fails to establish a prima facie case of obviousness regarding claim 1. [Remarks, pages 13-14].

Regarding Claim 9, the Applicant argues:
(13)	The Office Action tacitly admits that Tong fails to disclose "measure a received quality of a reference signal that is transmitted by a base station" or "transmitted via a radio resource that is associated with a coverage enhancement level in accordance with the received quality of the reference signal transmitted by the base station" (see Office Action pages 31-32). 
Claim 9 recites, in part "transmit a discovery signal for discovering a relay node that relays uplink communication to the base station via a radio resource that is associated with a coverage enhancement level in accordance with the received quality of the reference signal transmitted by the base station." 
Applicant notes that the Office Action, on page 7, under the heading Response to Arguments states: 
Regarding Claim 9, the Applicant argues: 
(6) The Office Action tacitly admits that Tong fails to disclose "measure received quality of a reference signal that is transmitted by a base station" and "using a radio resource that is associated with a coverage enhancement level in accordance with the received quality" and instead alleges the features are disclosed by Lee NPL (emphasis added). 
On page 19, the Office Action states: 
sixth argument, 9. In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., "measure received quality of a reference signal that is transmitted by a base station") are not recited in the reiected claim(s). 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (emphasis added). 
Since claim 9 recites "measure a received quality of a reference signal that is transmitted by a base station," and, on page 31, the Office Action cites Lee NPL as disclosing "measure a received quality of a reference signal that is transmitted by a base station," Applicant fails to understand the remarks on page 19 of the Office Action alleging that the feature "measure a received quality of a reference signal that is transmitted by a base station," is not recited in claim 9. 
Nonetheless, Applicant respectfully submits that neither Tong nor Lee NPL disclose, teach, or suggest that a wireless equipment transmits a discovery signal for discovering a relay node via a radio resource associated with a coverage enhancement level [Remarks, pages 14-16]. 

(14)	Lee NPL appears to disclose that a UE can determine its CE level based on RSRP and receive/transmit signal according to the CE level. Lee NPL, however, does not disclose transmission of a discovery signal for discovering a relay node via a radio resource associated with a coverage enhancement level. There is no disclosure in Tong and/or Lee NPL that would lead the skilled artisan to a wireless equipment 

(15)	In response to Applicant's arguments that Lee NPL appears to disclose that a UE can determine its CE level based on RSRP and receive/transmit signal according to the CE level, but Lee NPL does not disclose, teach, or suggest a wireless equipment configured to transmit a discovery signal via a radio resource associated with a CE level determined in accordance with reception quality measured from a reference signal that is transmitted by the base station, the Office Action, on page 14,under the heading, Response to Arguments, states: 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant notes that while MPEP Form Paragraph 7.37.13 does state: "In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references," In re Keller, and In re Merck stand for the proposition that where a rejection under 35 U.S.C. §103 is based on a combination of references, the §103 cannot be overcome in the form of attack against only an individual reference (secondary reference) (emphasis added). 
MPEP 2145 IV states: 
eply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012) (emphasis added). 

(16)	While Lee NPL appears to disclose that a UE can determine its CE level based on RSRP and receive/transmit signal according to the CE level, Lee NPL does not disclose or suggest "transmit a discovery signal for discovering a relay node that relays uplink communication to the base station via a radio resource that is associated with a coverage enhancement level in accordance with the received quality of the reference signal transmitted by the base station." 
MPEP § 2103 I(C) states: 
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981) (emphasis added). 
Claim 9 indicates transmitting a discovery signal for discovering a relay node that relays uplink communication to the base station via a radio resource that is associated 
Thus, Lee NPL fails to cure the deficiencies in Tong, and neither Tong not Lee NPL disclose, teach, or suggest: "transmit a discovery signal for discovering a relay node that relays uplink communication to the base station via a radio resource that is associated with a coverage enhancement level in accordance with the received quality of the reference signal transmitted by the base station" as required by claim 9 [Remarks, pages 16-17]. 

(17)	The Office Action, on page 18, in response to Applicant's arguments that there is no teaching or suggestion of a motivation to combine Tong and Lee NPL states: 
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. 
Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 3 
In this case, the motivation was taken directly from page 2, Section 9.1 Description, lines 8-9 of Lee NPL which discloses "It should be possible to enable the techniques only for the UEs that need it". This is not a conclusory statement since it was taken directly from the reference (emphasis added). 

The portion of Lee NPL: "It should be possible to enable the techniques only for the UEs that need it," is a broad statement taken out of context by the Office Action and it is completely unrelated to the feature "transmit a discovery signal for discovering a relay node that relays uplink communication to the base station via a radio resource that is associated with a coverage enhancement level in accordance with the received quality of the reference signal transmitted by the base station." 
Applicant views these remarks as nonresponsive to Applicant's arguments in the response submitted November 23, 2020. Applicant respectfully requests that the Examiner address the substance of Applicants' arguments in the next Office Action. 
Further, Applicants respectfully note that at least because the outstanding Office Action is incomplete under 37 C.F.R. 1.104(b) and does not meet the requirements of MPEP S 707.07(f), a next Action in this case cannot be made final. 
In view of the foregoing remarks, Applicant respectfully submits that claim 9 is patentably distinguishable over Tong and/or Lee NPL. Withdrawal of the 35 U.S.C. §103 rejection to claim 9 is respectfully requested [Remarks, pages 17-18]

Regarding Claim 10, the Applicant argues:
(18)	The Office Action alleges that the combination of Tong and Lee NPL discloses all the features of claim 10. Applicant respectfully submits that the features of amended claim 10 are patentably distinguishable over Tong and Lee NPL. 

Claim 10 recites, in part "receive a discovery signal that is transmitted by a wireless equipment, the discovery signal transmitted by the wireless equipment via a radio resource associated with a coverage enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from a reference signal that is transmitted by a base station." 
That is, claim 10 discloses that a relay node receives a discovery signal transmitted by the wireless equipment via a radio resource associated with a coverage enhancement level. 
Neither Tong nor Lee NPL disclose, teach, or suggest that a relay node receives a discovery signal transmitted by the wireless equipment via a radio resource associated with a coverage enhancement level. 
The Office Action admits that Tong fails to disclose "receive a discovery signal that is transmitted by a wireless equipment, the discovery signal transmitted by the wireless equipment via a radio resource associated with a coverage enhancement level." Lee NPL appears to disclose that a UE can determine its CE level based on RSRP and receive/transmit signal according to the CE level. Lee NPL, however, does not disclose receive a discovery signal that is transmitted by a wireless equipment, the


(19)	In response to Applicant's arguments that Lee NPL appears to disclose that a UE can determine its CE level based on RSRP and receive/transmit signal according to the CE level, but Lee NPL does not disclose, teach, or suggest a relay node configured to receive a discovery signal that is transmitted by a wireless equipment, the discovery signal transmitted by the wireless equipment via a radio resource associated with a coverage enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from a reference signal that is transmitted by a base station, the Office Action, on page 14,under the heading, Response to Arguments, states: 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant notes that while MPEP Form Paragraph 7.37.13 does state: "In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references," In re Keller, and In re Merck stand for the proposition that where a rejection under 35 U.S.C. §103 is based on a combination of references, the only an individual reference (secondary reference) (emphasis added). 
MPEP 2145 IV states: 
Where an applicant's reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012) (emphasis added). 
Lee NPL appears to disclose that a UE can determine its CE level based on RSRP and receive/transmit signal according to the CE level, but Lee NPL does not disclose or -20- suggest "receive a discovery signal that is transmitted by a wireless equipment via a radio resource associated with a coverage enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from a reference signal that is transmitted by a base station." 
MPEP § 2103 I(C) states: 
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981) (emphasis added). 

(20)	Claim 10 indicates that a relay node receives a discovery signal that is transmitted by a wireless equipment via a radio resource associated with a coverage enhancement level, neither Lee NPL nor Tong disclose any such concept. 
Thus, Lee NPL fails to cure the deficiencies in Tong, and neither Tong not Lee NPL disclose, teach, or suggest: "receive a discovery signal that is transmitted by a wireless equipment via a radio resource associated with a coverage enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from a reference signal that is transmitted by a base station" as required by claim 10. 

(21)	The Office Action, on page 18, in response to Applicant's arguments that there is no teaching or suggestion of a motivation to combine Tong and Lee NPL states: 
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. 
Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 3 
In this case, the motivation was taken directly from page 2, Section 9.1 Description, lines 8-9 of Lee NPL which discloses "It should be possible to enable the techniques only for the UEs that need it". This is not a conclusory statement since it was taken directly from the reference (emphasis added). 
In context, Lee NPL states: "Not all UEs will require coverage enhancement, or require it to the same amount. It should be possible to enable the techniques only for the UEs that need it" (see Lee NPL, page 2, Section 9.1). 
The portion of Lee NPL: "It should be possible to enable the techniques only for the UEs that need it," is a broad statement taken out of context by the Office Action and it is completely unrelated to the feature "receive a discovery signal that is transmitted by a wireless equipment via a radio resource associated with a coverage enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from a reference signal that is transmitted by a base station." 
Applicant views these remarks as nonresponsive to Applicant's arguments in the response submitted November 23, 2020. Applicant respectfully requests that the Examiner address the substance of Applicants' arguments in the next Office Action. 
Further, Applicants respectfully note that at least because the outstanding Office Action is incomplete under 37 C.F.R. § 1.104(b) and does not meet the requirements of MPEP S 707.07(f), a next Action in this case cannot be made final. 
In view of the foregoing remarks, Applicant respectfully submits that claim 10 is patentably distinguishable over Tong and/or Lee NPL. Withdrawal of the 35 U.S.C. §103 rejection to claim 10 is respectfully requested [Remarks, pages 21-22].

(22)	The Office Action alleges that the combination of Tong and Lee NPL discloses all the features of claim 11. Applicant respectfully submits that the features of amended claim 11 are patentably distinguishable over Tong and Lee NPL. 
The Office Action tacitly admits that Tong fails to disclose "via a radio resource which is associated with a coverage enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from a reference signal," or "determine the coverage enhancement level of downlink communication for the wireless equipment, based on the information that is received from the relay node" or "control communication for the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level" (see Office Action pages 35-36). 
Claim 11 recites, in part, "receive information relating to a radio resource that is used for transmission of a discovery signal, or information relating to a coverage enhancement level that is determined based on the radio resource, from a relay node that receives the discovery signal transmitted by a wireless equipment via the radio resource associated with the coverage enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from the reference signal; determine the coverage enhancement level of downlink communication for the wireless equipment, based on the information that is received from the relay node; and control communication for the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level." 

MPEP § 2103 I(C) states: 
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, -23- the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981) (emphasis added). 
Claim 11 indicates that a base station receives information from a relay node that receives a discovery siqnal that is transmitted by a wireless equipment via a radio resource associated with a coverage enhancement level, neither Lee NPL nor Tong disclose any such concept. 
Neither Tong nor Lee NPL disclose, teach, or suggest that a relay node receives a discovery signal transmitted by the wireless equipment via a radio resource associated with a coverage enhancement level. 
The Office Action admits that Tong fails to disclose "receive information relating to... from a relay node that receives the discovery signal transmitted by a wireless equipment via the radio resource associated with the coverage enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from the reference signal." 

In addition, Lee NPL does not disclose or suggest "determine the coverage enhancement level of downlink communication for the wireless equipment, based on the information that is received from the relay node," nor "control communication for the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level" because Lee NPL does not disclose a relay node involved in the communication. 
As indicated above, MPEP § 2103 requires that every limitation in the claim must be considered and cannot be dissected into discrete elements and then evaluate the elements in isolation. 
Lee NPL does not disclose communication through a relay node. Therefore, Le NPL cannot be viewed as disclosing, teaching, or suggesting to "determine the coverage enhancement level of downlink communication for the wireless equipment, based on the information that is received from the relay node," nor "control communication for the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level" because the communication in Lee NPL does not include a relay node. 
In response to Applicant's arguments that Lee NPL appears to disclose that a UE can determine its CE level based on RSRP and receive/transmit signal according to the CE level, but Lee NPL does not disclose, teach, or suggest, a base station configured to "receive information relating to... from a relay node that receives the discovery signal  NPL fails to disclose a relay node involved in the communication, the Office Action, on page 14,under the heading, Response to Arguments, states: 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant notes that while MPEP Form Paragraph 7.37.13 does state: "In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references," In re Keller, and In re Merck stand for the proposition that where a rejection under 35 U.S.C. §103 is based on a combination of references, the §103 cannot be overcome in the form of attack against only an individual reference (secondary reference) (emphasis added). 
MPEP 2145 IV states: 
Where an applicant's reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references  

(23)	While Lee NPL appears to disclose that a UE can determine its CE level based on RSRP and receive/transmit signal according to the CE level, Lee NPL does not disclose or suggest "receive information relating to... from a relay node that receives the discovery signal transmitted by a wireless equipment via the radio resource associated with the coveraqe enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from the reference signal."
MPEP § 2103 I(C) states: 
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981) (emphasis added). 
It is improper to view Lee NPL as having any relation to a relay discovery signal transmitted via a radio resource associated with the coverage enhancement level because Lee NPL does not disclose communication through a relay node. 
Thus, Lee NPL fails to cure the deficiencies in Tong, and neither Tong not Lee NPL disclose, teach, or suggest: "receive information relating to a radio resource that is used for transmission of a discovery signal, or information relating to a coverage enhancement level that is determined based on the radio resource, from a relay node [Remarks, pages 23-26].

(24)	-25- The Office Action, on page 18, in response to Applicant's arguments that there is no teaching, suggestion, or motivation to combine Tong and Lee NPL, states: 
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 3 
In this case, the motivation was taken directly from page 2, Section 9.1 Description, lines 8-9 of Lee NPL which discloses "It should be possible to enable the techniques only for the UEs that need it". This is not a conclusorv statement since it was taken directly from the reference (emphasis added). 

The portion of Lee NPL: "It should be possible to enable the techniques only for the UEs that need it," is a broad statement taken out of context by the Office Action and it is completely unrelated to the features "receive a discovery signal that is transmitted by a wireless equipment via a radio resource which is associated with a coverage enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from a reference signal that is transmitted by a base station," "determine the coverage enhancement level of downlink communication for the wireless equipment, based on the information that is received from the relay node, and "control communication for the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level."
Applicant views these remarks as nonresponsive to Applicant's arguments in the response submitted November 23, 2020. Applicant respectfully requests that the Examiner address the substance of Applicants' arquments in the next Office Action. 
Further, Applicants respectfully note that at least because the outstanding Office Action is incomplete under 37 C.F.R. § 1.104(b) and does not meet the requirements of MPEP § 707.07(f), a next Action in this case cannot be made final 
In view of the foregoing remarks, Applicant respectfully submits that claim 11 is patentably distinguishable over Tong and/or Lee NPL. Withdrawal of the 35 U.S.C. §103 rejection to claim 11 is respectfully requested. 



As per the first argument,
As indicated in the previous rejection and below, Lee NPL discloses a wireless communication system comprising:
transmitted via a radio resource which is associated with a coverage enhancement level (see page 7, Section 3 Invention, lines 1-7 and page 8, lines 11-27 and 35-41; transmitted/transmission via a radio resource/(repetition or resources) that is associated with a coverage/coverage enhancement/enhancement level/level), the coverage enhancement level determined in accordance with reception quality measured from a reference signal that is transmitted by the base station (see page 7, Section 3 Invention, lines 1-7 and page 8, lines 11-27 and 35-41; the coverage/coverage enhancement/enhancement level/level determined/determines in accordance with reception quality/(RSRP/RSRQ) measured/measured from a reference signal/signal that is transmitted/signalled by the base station/network). 
In other words, Tong is not used to reject this claim limitation.  Lee NPL discloses aligning the timing for coverage enhancement level change between the network and the UE using RRC message.  The UE considers its coverage enhancement level is changed to the received coverage enhancement level and applies the coverage enhancement level for the subsequent transmission/reception. 
Therefore, Lee NPL discloses the broadly claimed limitation “transmitted via a radio resource which is associated with a coverage enhancement level, the coverage enhancement level determined in accordance with reception quality measured from a reference signal that is transmitted by the base station”.

As per the second, third, fourth, fifth, sixteenth, eighteenth, nineteenth, twenty and twenty-third argument,
As indicated in the previous rejection and below, Tong discloses transmit a discovery signal for discovering the relay node (see page 4, paragraph 19 and paragraph 22, lines 4-10; transmit/transmits a/the discovery/Discovery signal/signal for discovering/discovering the/a relay node/(communication partner terminal, UE 100-2)), the discovery signal transmitted by the wireless equipment (see page 4, paragraph 19 and paragraph 22, lines 4-10; the discovery/Discovery signal/signal transmitted/transmits by the wireless equipment/(user terminal (UE 100-1)).
In other words, Lee NPL is not used to reject this limitation.  
Tong is used to disclose a wireless equipment configured to transmit a discovery signal for discovering the relay node.  The discovery signal transmitted by the wireless equipment for discovering the relay node.  The relay node refers to a node configured to intermediately receive a signal transmitted from a source node and to wirelessly relaying the received signal to a destination node.  In other words, as long as the node acts as an intermediary, it meets the limitation “relay node”.  Relay node is disclosed in the Tong reference several times.
In addition, page 4, paragraph 22 of Tang discloses the discovery signal is transmitted from the user terminal (UE 100-1) to the relay node, UE 100-2.
transmit a discovery signal for discovering the relay node, the discovery signal transmitted by the wireless equipment”.
The Lee NPL is used to cure the deficiencies of Tong since Tong does not explicitly disclose “via a radio resource associated with a coverage enhancement level”.
Lee NPL discloses a wireless communication system comprising:
transmitted via a radio resource which is associated with a coverage enhancement level (see page 7, Section 3 Invention, lines 1-7 and page 8, lines 11-27 and 35-41; transmitted/transmission via a radio resource/(repetition or resources) that is associated with a coverage/coverage enhancement/enhancement level/level), the coverage enhancement level determined in accordance with reception quality measured from a reference signal that is transmitted by the base station (see page 7, Section 3 Invention, lines 1-7 and page 8, lines 11-27 and 35-41; the coverage/coverage enhancement/enhancement level/level determined/determines in accordance with reception quality/(RSRP/RSRQ) measured/measured from a reference signal/signal that is transmitted/signalled by the base station/network).
In other words, Lee NPL discloses aligning the timing for coverage enhancement level change between the network and the UE using RRC message.  The UE considers its coverage enhancement level is changed to the received coverage enhancement level and applies the coverage enhancement level for the subsequent transmission/reception.  Lee does not explicitly disclose transmitting a discovery signal like the Tong reference does, however, Lee NPL discloses a signal that is transmitted using repetition or resources which is associated with a coverage enhancement level.
transmitted via a radio resource which is associated with a coverage enhancement level, the coverage enhancement level determined in accordance with reception quality measured from a reference signal that is transmitted by the base station”.

As per the sixth and seventh argument,
As indicated in the previous rejection and below, Lee NPL discloses perform the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level (see page 7, Section 3 Invention, lines 1-7 and page 8, lines 11-27 and 35-41; perform the downlink/(downlink, signalled from the network to the UE) communication with the wireless equipment/UE without the relay node/(network signals to the UE without the relay node) being involved at the determined/determines coverage/coverage enhancement/enhancement level/level).
In other words, the relay node is not involved in the downlink communication with the UE and the network device using the received coverage enhancement levels.  Furthermore, without the relay node being involved means that the communication is with a UE and a network device.   
Therefore, Lee NPL discloses “perform the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level”.


As per the eighth argument,
As indicated in the previous rejection and below, Tong discloses perform downlink communication with the base station without the relay node being involved (see Figure 4 and page 6, paragraphs 50-51; perform/performed downlink communication/(downlink communication as shown in Figure 4) with the base station/(eNB 200) without the relay node/(UE 100-2) being involved/communication goes through a network); 
perform uplink communication with the base station via the relay node (see page 4, paragraph 19, lines 5-12; perform uplink communication/(uplink communication as shown in Figure 4) with the base station/(eNB 200) via the relay node/UE 100-2).
In other words, “Perform downlink communication with the base station without the relay node being involved” and “perform uplink communication with the base station via the relay node” are 2 separate limitations and both limitations are considered as a whole.  In fact, Tong is used to show both these limitations as a whole but Tong doesn’t explicitly disclose the limitation “without the relay node being involved” and Lee NPL is used to cure that deficiency.  

As per the ninth, tenth, eleventh, fifteenth, seventeenth, twenty-first, twenty-third and twenty-fourth argument,
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The motivation to combine Tong and Lee NPL was taken directly from the reference and additionally, the motivation to combine Tong, Lee NPL and Liu was also taken directly from the reference as indicated in the office action.  Therefore, this is not a conclusory statement since the motivation was taken directly from the reference.  Additionally, this rejection is made final and the previous rejection and this rejection have responded to all of the Applicant’s arguments.

As per the twelfth and twenty-second argument,
As indicated in the previous rejection and below, Liu discloses determine the coverage enhancement level of the downlink communication for the wireless equipment based on the information that is received from the relay node (see page 8, paragraph 60; determine/determines the coverage/coverage enhancement/improvement level/level of downlink communication/(eNB sends a reference signal to the UE) for the wireless equipment/UE based on information/(reference signal) that is received/(eNB sends to the UE) from the relay node/CI MTC UE). 
In other words, paragraph 60 clearly discloses the eNB preconfigures coverage improvement levels. 
determine the coverage enhancement level of the downlink communication for the wireless equipment based on the information that is received from the relay node”.

As per the thirteenth and fourteenth argument,
As indicated in the previous rejection and below, Lee NPL discloses a wireless equipment comprising:
measure received quality of a reference signal that is transmitted by a base station (see page 8, lines 35-41; measure/measured received quality/(RSRP/RSRQ) of a reference signal/signal that is transmitted/signalled by a base station/network); and
transmitted via a radio resource that is associated with a coverage enhancement level in accordance with the received quality of the reference signal transmitted by the base station (see page 7, Section 3 Invention, lines 1-7 and page 8, lines 11-27 and 35-41; transmitted/transmission via a radio resource/(repetition or resources) that is associated with a coverage/coverage enhancement/enhancement level/level in accordance with the received quality/(RSRP/RSRQ) of the reference signal/signal transmitted/signalled by the base station/network).
In other words, regarding the limitation “measure received quality of a reference signal that is transmitted by a base station”, Lee NPL discloses the UE determines its CE mode based on the radio channel condition (RSRP/RSRQ).  The measured signal level is compared with the threshold signaled by the network.  Regarding the limitation “transmitted via a radio resource that is associated with a coverage enhancement level in accordance with the received quality of the reference signal transmitted by the base 
Therefore, Lee NPL discloses the broadly claimed limitations “measure received quality of a reference signal that is transmitted by a base station” and “transmitted via a radio resource that is associated with a coverage enhancement level in accordance with the received quality of the reference signal transmitted by the base station”.

As per the twentieth argument,
As indicated in the previous rejection and below, Lee NPL discloses a base station comprising:
control communication for the downlink with the wireless equipment without the relay node being involved at the determined coverage enhancement level (see page 8, lines 11-27 and 35-41; control communication for the downlink/(downlink, signalled from the network to the UE) with the wireless equipment/UE without the relay node/(network signals to the UE without the relay node) being involved at the determined/determines coverage/coverage enhancement/enhancement level/level).
In other words, the relay node is not involved in the downlink communication with the UE and the network device using the received coverage enhancement levels.  Furthermore, without the relay node being involved means that the communication is with a UE and a network device.  
control communication for the downlink with the wireless equipment without the relay node being involved at the determined coverage enhancement level”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (EP 2 903 392 B1), hereinafter Tong, in view of Lee et al (“Change of CE Mode”), hereinafter Lee NPL, and further in view of Liu et al (EP 3 051 897 A1), hereinafter Liu.

Regarding Claim 1, Tong discloses a wireless communication system (see Figures 2-3 and page 4, paragraph 19, line 2 and paragraph 21, line 2 and paragraph 22, lines 1-2; a wireless communication system/UE 100-1, UE 100-2 and eNB 200) comprising:
a base station (see Figure 3 and page 4, paragraph 22, lines 1-2; a/a base station/eNB 200); 
a relay node (see Figure 2 and page 4, paragraph 21, lines 1-6 and paragraph 22, line 9; a relay node/UE 100-2); and 
a wireless equipment (see Figure 2 and page 4, paragraph 19, line 2; a wireless equipment/user terminal (UE 100-1)) configured to:
 perform downlink communication with the base station without the relay node being involved (see Figure 4 and page 6, paragraphs 50-51; perform/performed downlink communication/(downlink communication as shown in Figure 4) with the base station/(eNB 200) without the relay node/(UE 100-2) being involved/communication goes through a network); 

transmit a discovery signal for discovering the relay node (see page 4, paragraph 19 and paragraph 22, lines 4-10; transmit/transmits a/the discovery/Discovery signal/signal for discovering/discovering the/a relay node/(communication partner terminal, UE 100-2)), the discovery signal transmitted by the wireless equipment (see page 4, paragraph 19 and paragraph 22, lines 4-10; the discovery/Discovery signal/signal transmitted/transmits by the wireless equipment/(user terminal (UE 100-1)),
transmit information relating to the radio resource on which the discovery signal is received, to the base station (see page 4, paragraph 22, lines 1-7; transmit/(eNB 200 receives) information on the radio resource/(relay notification signal) on which the discovery/Discovery signal/signal is received/receives, to the base station/eNB 200), and wherein the base station (see Figure 3 and page 4, paragraph 22, lines 1-2; and wherein the base station/eNB 200).
Although Tong discloses a wireless communication system as set forth above,
Tong does not explicitly disclose “transmitted via a radio resource associated with a coverage enhancement level, the coverage enhancement level determined in accordance with a reception quality measured from a reference signal transmitted by the base station” or “perform the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level”.
However, Lee NPL discloses a wireless communication system comprising:

perform the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level (see page 7, Section 3 Invention, lines 1-7 and page 8, lines 11-27 and 35-41; perform the downlink/(downlink, signalled from the network to the UE) communication with the wireless equipment/UE without the relay node/(network signals to the UE without the relay node) being involved at the determined/determines coverage/coverage enhancement/enhancement level/level).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmitted via a radio resource associated with a coverage enhancement level, the coverage enhancement level determined in accordance with a reception quality measured from a reference signal transmitted by the base station” or “perform the downlink communication with the wireless equipment without the relay node being involved at the determined coverage 
Although the combination of Tong and Lee NPL discloses a wireless communication system as set forth above,
The combination of Tong and Lee NPL does not explicitly disclose “determine the coverage enhancement level of the downlink communication for the wireless equipment based on the information that is received from the relay node”.
However, Liu discloses a wireless communication system comprising:
a base station (see page 7, paragraph 58, line 1; a base station/eNB);
a relay node (see page 7, paragraph 58, line 1; a relay node/CI MTC UEs); and
a wireless equipment (see page 7, paragraph 58, line 1; a wireless equipment/MTC UE) configured to:
the coverage enhancement level being determined in accordance with reception quality measured from a reference signal that is transmitted by the base station (see page 8, paragraph 60, lines 2-3 and paragraph 61, line 3; the coverage/coverage enhancement/improvement level/levels being determined in accordance with reception/receive quality/quality measured/measures from a reference/reference signal/signal that is transmitted/sent by a base station/eNB).
determine the coverage enhancement level of the downlink communication for the wireless equipment based on the information that is received from the relay node (see page 8, paragraph 60; determine/determines the coverage/coverage enhancement/improvement level/level of downlink communication/(eNB sends a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determine the coverage enhancement level of the downlink communication for the wireless equipment based on the information that is received from the relay node” as taught by Liu in the combined system of Tong and Lee NPL to ensure the user’s access quality (see page 2, lines 9-10 of Liu).
Regarding Claim 2, Although Tong discloses the wireless communication system as set forth above,
Tong does not explicitly disclose “wherein the quality is a reference signal received power (RSRP) that is a received power of the reference signal”.
However, Lee NPL discloses the wireless communication system, wherein the received quality is a reference signal received power (RSRP) that is a received power of the reference signal (see page 8, lines 11-27 and 35-41; wherein the quality/quality is a reference signal received power (RSRP)/RSRP that is a received/received power/power of the reference/reference signal/signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the quality is a reference signal received power (RSRP) that is a received power of the reference signal” as taught by Lee NPL in the system of Tong to enable the coverage 
Regarding Claim 3, Although the combination of Tong and Lee NPL discloses the wireless communication system as set forth above,
The combination of Tong and Lee NPL does not explicitly disclose “wherein the relay node is configured to transmit the information relating to the determined coverage enhancement level to the base station with a signal on a random access channel for the base station”.
However, Liu discloses the wireless communication system, 30FJTR 8466wherein the relay node is configured to transmit the information relating to the determined coverage enhancement level to the base station with a signal on a random access channel for the base station (see page 6, paragraph 51 and page 8, paragraph 60 and paragraph 64; wherein the relay node/UE is configured to transmit/sent the information/(reference signal) relating to the determined/determines coverage/coverage enhancement/improvement level/level to the base station/eNB with a signal on a random/random access/access channel/channel for the base station/eNB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the relay node is configured to transmit the information relating to the determined coverage enhancement level to the base station with a signal on a random access channel for the base station” as taught by Liu in the combined system of Tong and Lee NPL to ensure the user’s access quality (see page 2, lines 9-10 of Liu).
Regarding Claim 4, Although the combination of Tong and Lee NPL discloses the wireless communication system as set forth above,
The combination of Tong and Lee NPL does not explicitly disclose “wherein the relay node is further configured to transmit the information relating to the determined coverage enhancement level to the base station with a radio resource control (RRC) connection re-establishment request signal to the base station”.
However, Liu discloses the wireless communication system, wherein the relay node is further configured to transmit the information relating to the determined coverage enhancement level to the base station with a radio resource control (RRC) connection re-establishment request signal to the base station (see page 2, paragraph 7 and page 8, paragraph 60; wherein the relay node/UE is further configured to transmit/sent the information/(reference signal) relating to the determined/determines coverage/coverage enhancement/improvement level/level to the base station/eNB with a radio resource control (RRC)/RRC connection/connection re-establishment request/request signal to the base station/eNB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the relay node is further configured to transmit the information relating to the determined coverage enhancement level to the base station with a radio resource control (RRC) connection re-establishment request signal to the base station” as taught by Liu in the combined system of Tong and Lee NPL to ensure the user’s access quality (see page 2, lines 9-10 of Liu).
Regarding Claim 5, Although the combination of Tong and Lee NPL discloses the wireless communication system as set forth above,
The combination of Tong and Lee NPL does not explicitly disclose “wherein the relay node is further configured to transmit the information relating to the determined coverage enhancement level to the base station with a control channel signal or a data channel signal for the uplink communication that is established between the relay node and the base station”.
However, Liu discloses the wireless communication system, wherein the relay node is further configured to transmit the information relating to determined coverage enhancement level to the base station with a control channel signal for the uplink communication that is established between the relay node and the base station (see page 8, paragraph 60 and page 9, paragraph 70, line 3; wherein the relay node/(CI MTC UEs) is further configured to transmit/sent the information relating to the determined/determines coverage/coverage enhancement/improvement level/levels to the base station/eNB with a control channel signal/PDCCH for the uplink that is established between the relay node/( CI MTC UEs) and the base station/eNB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the relay node is further configured to transmit the information relating to the determined coverage enhancement level to the base station with a control channel signal or a data channel signal for the uplink communication that is established between the relay node and the base station” as taught by Liu in the combined system of Tong and Lee NPL to ensure the user’s access quality (see page 2, lines 9-10 of Liu).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Lee NPL and further view of Liu and further in view of Lee et al (US 2014/0098761 A1), hereinafter Lee ‘761.

Regarding Claim 7, Although the combination of Tong, Lee NPL and Liu discloses the wireless communication system as set forth above,
The combination of combination of Tong, Lee NPL and Liu does not explicitly disclose “wherein the base station is configured to transmit information on allocation of a radio resource that is used by the wireless equipment for the communication with the relay node, to the wireless equipment at the determined coverage enhancement level”.
However, Lee ‘761 discloses the wireless communication system, wherein the base station is configured to transmit information on allocation of a radio resource that is used by the wireless equipment for the communication with the relay node (see page 24, paragraphs 259-260; wherein the base station/eNB is configured to transmit/transmit information on allocation of a radio resource/(PRACH resource type B-1) that is used by the wireless equipment/(LC-MTC) for the communication with the relay node/WTRU), to the destination wireless equipment at the determined coverage enhancement level (see page 24, paragraphs 259-261; to the wireless equipment/WTRU at the determined coverage/coverage enhancement/enhancement level/level).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the base station is configured to transmit information on allocation of a radio resource that is used .

Claims 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Lee NPL.

Regarding Claim 9, Tong discloses a wireless equipment (see Figure 2 and page 5, paragraph 36, lines 1 and 5; a wireless equipment/UE 100) comprising: 
a memory (see Figure 2 and page 5, paragraph 36, line 5; a memory/memory 150) that stores a plurality of instructions (see Figure 2 and page 6, paragraph 42; that stores/stores a plurality of instructions/program); and 
processor circuitry (see Figure 2 and page 5, paragraph 36; processing circuitry/processor 160) that couples to the memory (see Figure 2 and page 5, paragraph 36, lines 5-6; that couples to the memory/the memory 150 and the processor 160 constitute a control unit) and is configured to execute the plurality of instructions (see Figure 2 and page 6, paragraph 42; and is configured to execute/executed the plurality of instructions/program) to: 
transmit a discovery signal for discovering a relay node that relays uplink communication to the base station (see page 4, paragraph 19 and paragraph 22, lines 4-10; transmit/transmits a/the discovery/Discovery signal/signal for discovering/discovering a/a relay node/(communication partner terminal, UE 100-2) that 
Although Tong discloses a wireless equipment as set forth above,
Tong does not explicitly disclose “measure a received quality of a reference signal that is transmitted by a base station” or “transmitted via a radio resource that is associated with a coverage enhancement level in accordance with the received quality of the reference signal transmitted by the base station”.
However, Lee NPL discloses a wireless equipment comprising:
measure received quality of a reference signal that is transmitted by a base station (see page 8, lines 35-41; measure/measured received quality/(RSRP/RSRQ) of a reference signal/signal that is transmitted/signalled by a base station/network); and
transmitted via a radio resource that is associated with a coverage enhancement level in accordance with the received quality of the reference signal transmitted by the base station (see page 7, Section 3 Invention, lines 1-7 and page 8, lines 11-27 and 35-41; transmitted/transmission via a radio resource/(repetition or resources) that is associated with a coverage/coverage enhancement/enhancement level/level in accordance with the received quality/(RSRP/RSRQ) of the reference signal/signal transmitted/signalled by the base station/network).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “measure a received 
Regarding Claim 10, Tong discloses a relay node (see page 4, paragraph 21, lines 1-6 and paragraph 22, line 9; a relay node/UE 100-2) comprising: 
a memory (see Figure 2 and page 5, paragraph 36, line 5; a memory/memory 150) that stores a plurality of instructions (see Figure 2 and page 6, paragraph 42; that stores/stores a plurality of instructions/program); and 
processor circuitry (see Figure 2 and page 5, paragraph 36; processing circuitry/processor 160) that couples to the memory (see Figure 2 and page 5, paragraph 36, lines 5-6; that couples to the memory/the memory 150 and the processor 160 constitute a control unit) and is configured to execute the plurality of instructions (see Figure 2 and page 6, paragraph 42; and is configured to execute/executed the plurality of instructions/program) to: 
receive a discovery signal that is transmitted by a wireless equipment (see page 4, paragraph 19, lines 2-8 and paragraph 21, lines 5-16; receive/receives a/the discovery/Discovery signal/signal that is transmitted/transmits by a wireless equipment/(UE 100-1), the discovery signal transmitted by the wireless equipment (see page 4, paragraph 19 and paragraph 22, lines 4-10; the discovery/discovery 
transmit information relating to the radio resource that is used for the transmission of the discovery signal, to the base station (see page 4, paragraph 22, lines 1-7; transmit/(eNB 200 receives) information relating to the radio resource/(relay notification signal) that is used for the transmission/transmitted of the discovery/Discovery signal/signal, to the base station/eNB 200).
Although Tong discloses a relay node as set forth above,
Tong does not explicitly disclose “via a radio resource which is associated with a coverage enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from a reference signal that is transmitted by a base station”.
However, Lee NPL discloses a relay node comprising:
transmitted via a radio resource which is associated with a coverage enhancement level (see page 7, Section 3 Invention, lines 1-7 and page 8, lines 11-27 and 35-41; transmitted/transmission via a radio resource/(repetition or resources) that is associated with a coverage/coverage enhancement/enhancement level/level), the coverage enhancement level determined in accordance with reception quality measured from a reference signal that is transmitted by the base station (see page 7, Section 3 Invention, lines 1-7 and page 8, lines 11-27 and 35-41; the coverage/coverage enhancement/enhancement level/level determined/determines in accordance with reception quality/(RSRP/RSRQ) measured/measured from a reference signal/signal that is transmitted/signalled by the base station/network).

Regarding Claim 11, Tong discloses a base station (see Figure 3 and page 4, paragraph 22, lines 1-2; a/a base station/eNB 200) comprising:  4Application No. 16/127,803 Attorney Docket No. FJTR 8466 
a memory (see Figure 3 and page 6, paragraph 44, lines 3-4; a/a memory/memory 230) that stores a plurality of instructions (see Figure 3 and page 6, paragraph 47; that stores/stores a plurality of instructions/program); and 
processor circuitry (see Figure 3 and page 6, paragraph 44, line 4; processor circuitry/processor 240) that couples to the memory (see Figure 3 and page 6, paragraph 44, lines 3-4; that couples to the memory/memory 230) and is configured to execute the plurality of instructions (see Figure 3 and page 6, paragraph 47; and is configured to execute/executed the plurality of instructions/program) to: 
transmit a reference signal (see Figure 3 and page 5, paragraph 22, lines 11-22; transmit/transmits a reference signal/scheduling information); 
Response to Office Action dated December 28, 2020receive information relating to a radio resource that is used for transmission of a discovery signal (see Figure 3 and page 4, paragraph 22, lines 4-15; receive/receives information/(scheduling information) relating to a radio/radio resource/resource that is used for transmission/transmit of a discovery/Discovery signal/signal), from a relay node 
Although Tong discloses a base station as set forth above,
Tong does not explicitly disclose “via the radio resource that is associated with the coverage enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from the reference signal” or “determine the coverage enhancement level of downlink communication for the wireless equipment, based on the information that is received from the relay node” or “control communication for the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level”.
However, Lee NPL discloses a base station comprising:
via the radio resource that is associated with the coverage enhancement level (see page 7, Section 3 Invention, lines 1-7 and page 8, lines 11-27 and 35-41; via the radio resource/(repetition or resources) that is associated with the coverage/coverage enhancement/enhancement level/level), the coverage enhancement level being determined in accordance with a reception quality measured from the reference signal (see page 7, Section 3 Invention, lines 1-7 and page 8, lines 11-27 and 35-41; the coverage/coverage enhancement/enhancement level/level being determined/determines in accordance with a reception quality/(RSRP/RSRQ) measured/measured from the reference signal/signal); and 

control communication for the downlink with the wireless equipment without the relay node being involved at the determined coverage enhancement level (see page 8, lines 11-27 and 35-41; control communication for the downlink/(downlink, signalled from the network to the UE) with the wireless equipment/UE without the relay node/(network signals to the UE without the relay node) being involved at the determined/determines coverage/coverage enhancement/enhancement level/level).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “via the radio resource that is associated with the coverage enhancement level, the coverage enhancement level being determined in accordance with a reception quality measured from the reference signal” or “determine the coverage enhancement level of downlink communication for the wireless equipment, based on the information that is received from the relay node” or “control communication for the downlink communication with the wireless equipment without the relay node being involved at the determined coverage enhancement level” as taught by Lee NPL in the system of Tong to enable the coverage .

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung et al (US 2016/0212682 A1) discloses Apparatus and Method For Providing Device-to-Device Communication-Based Service For Isolated User Equipment In Mobile Communication System
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469